PER CURIAM.
We have considered the record and briefs and have heard oral argument on the petition for a writ of certiorari to review an order of the Florida Industrial Commission dated and docketed on December 16, 1966. We find that the order of the full Commission reversing the order of a deputy commissioner comports with the essential requirements of law and the writ of certiorari is, therefore, denied. The motion for attorney fees is also denied.
It is so ordered.
THORNAL, C. J., and THOMAS, ROBERTS, DREW and ERVIN, JJ., concur.